Title: Alexander Scott to James Madison, 8 March 1827
From: Scott, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    George Town DC
                                
                                March 8th 1827
                            
                        
                        I duly received your favor containing the $35 you were so kind as to enclose me, for which I beg leave to
                            return my grateful thanks, the relief not only being highly acceptable, but enhanced by the feeling manner in which it was
                            afforded. I should have immediately replied to your letter, but intending to present a petition to Congress for a claim,
                            in the success of which I was very sanguine, I hoped to be able to return you the money and my thanks at the same time. I
                            however failed thro the opposition of Messrs Macon and Tazewell, tho I was strongly supported by Col Chambers and Mr
                            Bell who were also on the committee. They expressed no opinion as to the merits, but considered the claim as appertaining
                            to the Executive, and not to Congress.
                        For some time past my family have been overshadowed by the gloom of adversity, reduced from affluence to
                            indigence, and after having enjoyed the comforts of life, are deprived of it’s necessaries; a reverse to them the more
                            deplorable, from the contrast of their former more fortunate condition, and the recollection of happier days. This change
                            I can affirm with truth, was not the consequence of extravagance, or the indulgence of vices or follies. I paid many years
                            ago six thousand dollars as security, but that loss, tho inconvenient at the time, was not ruinous. Men are often
                            imperceptibly impoverished by over-rating a precarious income, living beyond it, and selling property as long as it lasts
                            to meet emergencies; a slow but certain process of destruction. No mortal is exempt from the casualties and vicissitudes
                            of fortune, or the calamities incident to life, but our cup of misfortune appears to have been filled to the brim. In the
                            midst of our pecuniary troubles, we were visited by the angel of death, who pointed his shafts at the two most promising
                            members of the family, who bid fair by their talents and natural gifts, at a future day to have been it’s support. But to
                            the decrees of infinite wisdom we are bound to submit. ’Tho comfort is desirable, happiness is not to be expected in this
                            world. Such is a correct tho melancholy view of our situation, the more distressing as we cannot divest ourselves of the
                            feelings connected with our former prosperity and flattering prospects. Nothing but her extraordinary fortitude has, under
                            the pressure of such affliction, sustained Mrs Scott, who was an only child, and inherited an independent property—
                        I sometime ago communicated to Mr Monroe in substance what I have stated to you, and received from him the
                            enclosed letter to the Vice President. He afterwards transmitted to me a letter which I presented to Mr Adams, who on its
                            perusal observed that "I shou’d be taken into consideration whenever a vacancy occurred." I am not a new applicant for
                            office, having held two collectorships, and in my agency to So America, having had the disbursement of a large sum of
                            money for the purchase of the donation. These pecuniary trusts were faithfully discharged, my accounts regularly settled;
                            and the records of the Treasury will show that I never was indebted a dollar to the Government. This consideration ought I
                            think to confer some claim to future confidence. I enclose also a letter from Mr. Wirt to Mr. <Cuthoun>, and a copy of one
                            from Judge Washington to the former. These gentlemen, who have known me from my youth, have taken a warm interest in my
                            favor. In Mr Monroes letter to the President, he observed that having retired to private life he did not interfere in
                            appointments, but that from the peculiarity of my case and the concern he felt for my situation, he was induced to address
                            a few lines in my favor. After your great kindness, and the favors received from you, it is painful to add a request with
                            which it may be disagreeable to you to comply, and unpleasant to refuse—But if you think that the peculiarity of my
                            situation, and the sanction of the enclosed letters, emanating from such respectable sources authorize you in addressing a
                            few lines to Mr Adams in my favor, I know that success woud be the certain consequence. It wou’d raise us from despair to
                            hope, from despondency to comfort, and entitle you to the thanks of a grateful family, with their prayers addressed to
                            that high being who delights in acts of beneficence and humanity. I am fully sensible of your benevolent feelings, and the
                            pleasure you wou’d derive from rendering aid or administering relief to those in distress, and I can assure you that no
                            occasion has ever been presented to you which affords a better opportunity for the exercise of those feelings.
                        Among my more recent misfortunes, the death of John Law deprived me of the amount I had recovered of him. Had
                            he lived, I shou’d have obtained it; and had Mr. Crawford, whose friendship I enjoyed been President, I should long ago
                            have been provided for.
                        I wou’d observe that I aspire at no high or lofty office, but shall be perfectly content with one yielding a
                            competence.
                        I owe an apology for the long letter which I have obtruded on you, and which I hope you will excuse—As
                            Messrs Monroe’s and Wirts letters are originals will you have the goodness to return them. I am Dear Sir with great
                            esteem and respect yr obedt Servt
                        
                            
                                Alexander Scott
                            
                        
                    